       Case: 1:18-cr-00523-SL Doc #: 32 Filed: 04/12/19 1 of 8. PageID #: 139




                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF OHIO

                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )   CASE NO.: 1:18 CR 523
                                                 )
                      Plaintiff,                 )   JUDGE SARA LIOI
                                                 )
        v.                                       )
                                                 )
 JOSHUA ALLEN DUNCAN,                            )   GOVERNMENT’S SENTENCING
                                                 )   MEMORANDUM______________
               Defendant.                        )


       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, Henry F. DeBaggis and Scott C. Zarzycki, Assistant United

States Attorneys, and respectfully submits the within Government’s Sentencing Memorandum.

       I.      BACKGROUND

       On September 11, 2018, Defendant Joshua Allen Duncan was named in a 4-count

indictment in which he was charged with the robbery of the following banks:

       1) July 17, 2018, PNC Bank, 330 E. Main Street, Ravenna, Ohio, $12,430;

       2) August 6, 2018, Dollar Bank, 7450 W. Ridgewood Drive, Parma, Ohio, $5,776;

       3) August 14, 2018, KeyBank, 6284 Pearl Road, Parma Heights, Ohio, $2,969; and

       4) August 21, 2018, Andover Bank, 1853 SR 45 North, Austinburg, Ohio $6,444.

Previously, Defendant was charged with the robbery of $9,580 from a KeyBank branch at 13681

Lorain Avenue, Cleveland, Ohio, on July 12, 2007. Defendant was convicted of the July 12,
       Case: 1:18-cr-00523-SL Doc #: 32 Filed: 04/12/19 2 of 8. PageID #: 140



2007, KeyBank robbery and on January 4, 2008, he was sentenced to 130 months custody to be

followed by three years of supervised release (Doc#28; PageID#101; PSI). While serving his

term of supervised release for the 2007 KeyBank robbery, Defendant robbed the four banks

charged in the indictment in this case.

       II.     THE OFFENSE CONDUCT

       1) July 17, 2018, PNC Bank Ravenna: $12,430:

       On July 17, 2018, at approximately 11:45 a.m., Defendant walked into the PNC Bank in

Ravenna, Ohio with a mask over his face and armed with what a teller described as a black

handgun. Defendant waived the handgun at bank employees and customers and ordered them to

the ground. While customers were getting on the ground, Defendant said, “if you don’t start

hurrying up I am going to start shooting people.” Defendant then stated to a bank teller, “you

know what to do I want everything except ones and fives” then told the teller, “he had thirty

seconds before he started shooting.”

       With the weapon pointed at him, the teller put the money in Defendant’s bag, then

Defendant exited the bank. PNC Bank was robbed of $12,430.

       2) August 6, 2018, Dollar Bank: $5,776:

       On August 6, 2018, at approximately 3:55 p.m., Parma Police responded to a bank

security alarm call of a bank robbery of the Dollar Bank on W. Ridgewood Drive in Parma,

Ohio. Three victims at the bank reported that a male brandishing a firearm entered the bank

through the rear entrance wearing a white hooded sweatshirt and a white mask. Defendant then

approached two bank tellers, pointed the firearm at both tellers and said, “not to look at his face

and to give him all the money not to do anything fishy.” One of the tellers “froze in fear” at




                                                 2
       Case: 1:18-cr-00523-SL Doc #: 32 Filed: 04/12/19 3 of 8. PageID #: 141



which point Defendant pointed his weapon at another teller and ordered her to put her money in

his bag.

       After the teller put her money in Defendant’s bag, she reached over and put the other

teller’s money in the bag as the other teller remained frozen in fear. Dollar Bank was robbed of

$5,776.

       3) August 14, 2018, KeyBank: $2,969:

       On August 14, 2018, at approximately 9:22 a.m., KeyBank’s silent alarm went off at the

bank branch on Pearl Road in Parma Heights, Ohio. Witnesses later reported that the suspect

walked into the bank wearing a hood, a black ball cap and a white mask covering his nose and

mouth. Defendant then waived a black colored handgun and yelled for everyone to get on the

ground. Defendant then threw a bag at a teller and ordered her to fill up the bag with cash and

without any dye packs or bait money. Cash was placed in Defendant’s bag and he left the bank

with the bag. KeyBank was robbed of $2,969.

       4) August 21, 2018, Andover Bank: $6,444:

       On August 21, 2018, at approximately 2:05 p.m., Defendant walked into Andover Bank

in Austinburg wearing a hooded sweatshirt and a white ski mask. A witness, who was a former

Andover Bank teller who was robbed before, saw Defendant walk into the bank and suspected

that he was going to rob the bank so she watched the bank from her car with her husband while

Defendant was in the bank. As soon as Defendant entered the bank, he yelled, “get down,

everybody on the floor, and no dye packs.” Defendant collected cash from the tellers then left

the bank. Defendant robbed the bank of $6,444.

       After the Andover Bank robbery, the witness outside the bank and her husband saw

Duncan come out of the bank so she called the police. While Defendant was inside the bank, the



                                                3
       Case: 1:18-cr-00523-SL Doc #: 32 Filed: 04/12/19 4 of 8. PageID #: 142



outside witness saw Defendant’s vehicle parked in a cemetery behind the bank and she took

photographs of the vehicle. While Defendant was running to his vehicle through the cemetery,

the witness saw the red dye packs activating from the bag he was carrying as currency fell out of

the bag. Defendant arrived at his vehicle, then drove off while the witness and her husband

remained in contact with law enforcement while they followed Defendant in their vehicle.

        As Defendant was fleeing from the bank, law enforcement notified the Principal at

Austinburg Elementary School of the Andover Bank robbery and instructed the Principal to put

the school on lockdown since the elementary school was close to the bank. 1 After the call from

law enforcement, all exterior doors were locked and the curtains and blinds were closed

throughout the school. Team meetings were canceled because of the lockdown and teachers and

staff were sent home early. (See attached Exhibit 1; Austinburg Elementary School Principal

Amy Burzanko letter.)

       After he returned to his car in the cemetery, Defendant fled the scene at a high rate of

speed. Defendant drove over a resident’s lawn where his bumper fell off in the yard; however,

he continued to flee until one of his front tires detached from the rim. Defendant then abandoned

the car in a wooded area near the Grand River and fled on foot. Law enforcement searched for

Defendant for over 2 hours before he was arrested after an elderly homeowner called the police

and reported that a white male was attempting to steal her Honda automobile.

       Law enforcement recovered most but not all of the $6,444 in funds robbed from Andover

Bank. $1,814 of dye stained currency was recovered from Defendant’s vehicle, $3,094 in red




1
  Austinburg Elementary School is about a half mile from Andover Bank and although the
elementary school students were not there on August 21, 2018, because the first day of school
was the next day, staff was there to prepare for the first day of classes.

                                                4
       Case: 1:18-cr-00523-SL Doc #: 32 Filed: 04/12/19 5 of 8. PageID #: 143



stained currency was recovered in the cemetery, $1,194 was recovered from Defendant’s person

and a citizen turned over $105 in currency found near the bank, for a total of $6,207 in total

funds recovered; consequently, Andover Bank’s restitution loss is $237.

       After his arrest, Defendant confessed to robbing all four banks.



       III.    GOVERNMENT’S SENTENCING POSITION

       The parties have entered into a plea agreement which includes an agreement that the

parties agree to recommend that the Court impose a sentence within the agreed guideline range

set forth in the plea agreement. (Doc# 27; PageID# 79; Plea Agreement.)

       At the time of the four bank robberies charged in this case, Defendant was on supervised

release for armed bank robbery in Case No. 1:07 CR 429 for which he was sentenced to a 130

month term of custody to be followed by 3 years of supervised release (Doc# 28 *SEALED*

PageID# 101). During the 2007 bank robbery, Defendant entered a KeyBank branch on July 3,

2007, and handed a teller a demand note that said, “Tell everyone to come by you right now. No

alarms or everyone dies.”

       Defendant’s convictions in the instant case result in violations of his supervised release in

Case No. 1:07 CR 429, which results in a revocation range of imprisonment of 27 to 33 months,

based on the new law violations being Grade A violations and Defendant’s Criminal History

Category being II at the time the original sentence was imposed. Based on the nature and

circumstances of the violating conduct, the Government believes that the sentence for the

supervised release violation should be served consecutive to the sentence imposed for the 2018

bank robberies.




                                                 5
       Case: 1:18-cr-00523-SL Doc #: 32 Filed: 04/12/19 6 of 8. PageID #: 144



       The 2018 bank robberies involved multiple victims. In fact, one of the teller victim’s at

the Dollar Bank in Parma on August 6, 2018, was so gripped with fear that she “froze in fear”

and another teller had to retrieve the teller drawer money Defendant was demanding from her.

In addition to the trauma suffered by the multiple victims at the four banks that were robbed, an

entire elementary school staff was disrupted and sent home early because of the Andover Bank

robbery on August 21, 2018, (Government Exhibit 1).

       18 U.S.C. § 3553(a)(1) states that the court, in determining the particular sentence to be

imposed, shall consider—

               (1) the nature and circumstances of the offense and the history and characteristics
                   of the defendant;
               (2) the need for the sentence imposed—
                   (A) to reflect the seriousness of the offense, to promote respect for the law,
                       and to provide just punishment for the offense;
                   (B) to afford adequate deterrence to criminal conduct;
                   (C) to protect the public from further crimes of the defendant; and
                   (D) to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner;

       Defendant engaged in a continuing course of violent threatening conduct over a period of

weeks in which multiple innocent victims were placed in fear for their lives. The Presentence

Investigation Report (“PSR”) references five employees in the bank at the July 17, 2018, PNC

Bank robbery in Ravenna, three employees in the bank at the August 6, 2018, Dollar Bank

robbery in Parma, six employees in the bank at the August 14, 2018, KeyBank robbery in Parma

Heights, and although there is no reference to the number in the PSR, there were at least two

employees in the bank during the August 21, 2018, Andover Bank robbery (PSR Doc.#29

*SEALED* PageID#115).

       In addition, there were a number of customers present in these banks at the time of the

robberies and Defendant’s last bank robbery resulted in a local elementary school going on



                                                6
       Case: 1:18-cr-00523-SL Doc #: 32 Filed: 04/12/19 7 of 8. PageID #: 145



lockdown and shutting down early. Further, Defendant engaged law enforcement for over two

hours as he fled from the Andover bank robbery and he tried to steal an elderly homeowner’s

automobile as he fled the police.

       After serving a 130 month prison term for bank robbery, Defendant was released from

custody on October 20, 2017, and began serving the 3 years of supervised release term of his

sentence. Before even completing a year of supervision, Defendant robbed four banks. Given

the nature and circumstances of the offenses and the history and characteristics of the defendant,

the Government believes that a term of custody at the high end of the guideline range

consecutive to a high end term of custody imposed for Defendant’s violation of his supervised

release is necessary for the safety of the community and to provide just punishment for these

offenses.

       WHEREFORE, the United States respectfully submits the within Government’s

Sentencing Memorandum.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Henry F. DeBaggis
                                                       Henry F. DeBaggis (OH: 0007561)
                                                       Scott C. Zarzycki (OH: 0072609)
                                                       Assistant United States Attorneys
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 441134
                                                        (216) 622-3749
                                                       (216) 522-7499 (facsimile)
                                                       Henry.DeBaggis@usdoj.gov




                                                7
       Case: 1:18-cr-00523-SL Doc #: 32 Filed: 04/12/19 8 of 8. PageID #: 146



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of April, 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.

                                                       /s/ Henry F. DeBaggis
                                                       Henry F. DeBaggis
                                                       Assistant U.S. Attorney




                                                   8
